EXHIBIT 10.3




SETTLEMENT AGREEMENT




THIS SETTLEMENT AGREEMENT (the “Agreement”) is effective as of September 30,
2011 (the “Effective Date”) by and between (i) CoConnect, Inc., a Nevada
corporation (the “Company”) and RVCA Partners, LLC, a limited liability company
(“RVCA”).  The Company and RVCA may be individually referred to herein as a
“Party” and collectively as the “Parties.”




RECITALS




WHEREAS, as of the Effective Date, the Assignor maintains ownership of the
following assets in the Company: (i) a promissory note in the principal amount
of $28,166, issued to the Assignor by the Company on August 15, 2009, with a
current outstanding balance, including all principal and interest, of $36,439.91
(the “$28k A1 Note”); (ii) a promissory note in the principal amount of $28,166,
issued to the Assignor by the Company on August 15, 2009, with a current
outstanding balance, including all principal and interest, of $36,439.91 (the
“$28k A2 Note”); and (iii) a total of 178,750 shares of the Company’s common
stock (the “Company Shares”). The $28k A1 Note, $28k A2 Note and Company Shares
are collectively referred to hereinafter as the “CCON Assets”.




WHEREAS, pursuant to an assignment agreement dated as of the Effective Date,
RVCA maintains a liability to the Company in the total amount of $70,000 (the
“CCON Liability” and collectively with the CCON Assets, represent all monies and
claims owed to RVCA as of the Effective Date, and shall be referred to
hereinafter as the “Claims”).




WHEREAS, the Company is currently a “shell company” as such term is defined in
Rule 144 (i)(1) promulgated under the Securities Act of 1933 (the “1933 Act”),
is financially unable to repay its current debts and liabilities, and such
factors have hindered the Company’s opportunities to attract a more substantial
operating company and engage in a merger or business combination of some kind or
 acquire assets or shares of an entity actively engaged in business which
generates revenues.




WHEREAS, the Parties wish to enter into this Agreement and fully settle and
forever resolve the Claims the Parties have against each other as outlined
above.




NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for good and valuable consideration, the receipt of which is
hereby acknowledged, it is hereby agreed as follows:




AGREEMENT




1.

Settlement and Release of Claims.   Upon execution of this Agreement and
delivery of the Settlement Shares (as defined below), in consideration of the
terms and conditions of this Agreement: (i) RVCA hereby agrees to cancel and
forever terminate the $28k A1 Note and $28k A2 Note; and (ii) the Company hereby
agrees to cancel and forever terminate the CCON Liability. The Parties hereby
agree and acknowledge the settlement of Claims as outlined herein shall in no
way affect the ownership interest in the Company Shares; such Company Shares
shall remain in the name of RVCA Partners, LLC following this Agreement. The
Parties hereby further agree to release, acquit and forever discharge each other
and each, every and all of their current and past officers, directors,
shareholder, affiliated corporations, subsidiaries, agents, employees,
representatives, attorneys, predecessors, successors and assigned, of and from
any and all claims, damages, causes of action, suits and costs, of whatever
nature, character or description, whether known or unknown, anticipated or
unanticipated, which each Party may now have or may hereafter have or claim to
have against another Party with respect to the Claims.




2.

Consideration.   As consideration for the release of the Claims, the Company
shall issue RVCA Six Hundred Eighty Two Thousand One Hundred Seventy Two
(682,172) shares of the Company’s common stock (the “Settlement Shares”). The
issuance of the Settlement Shares shall represent the complete and final
settlement of the Claims the Parties have against each other.




3.

Waiver of Section 1542.     In signing this Agreement, the Parties have been
advised of, understand and knowingly waives their rights under California Civil
Code Section 1542 which provides as follows: A GENERAL RELEASE DOES NOT EXTEND
TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT
THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY
AFFECTED HIS SETTLEMENT WITH THE DEBTOR.




4.

No Further Claims.     The Parties covenant and agree never to commence against
the other Party, any legal action or proceeding based in whole or in part upon
the Claims, demands, allegations, and/or injuries released in this Agreement.




5.

No Admission.    This Agreement shall not be considered as an admission of
liability by either Party and by entering into this Agreement, neither Party has
admitted the validity of any Claims herein released.





--------------------------------------------------------------------------------




6.

Information on the Company.   RVCA has been furnished with or has had access at
the EDGAR Website of the United States Securities and Exchange Commission (the
“SEC”) to the Company's periodic and annual reports filed with the SEC.  In
addition, RVCA has received from the Company such other information concerning
its operations, financial condition and other matters as RVCA has requested and
considered all factors RVCA deems material in deciding on the advisability of
receiving the Settlement Shares.




7.

Information on RVCA.  RVCA is, and will be at the time issuance of the
Settlement Shares an "accredited investor", as such term is defined in
Regulation D promulgated by the SEC under the 1933 Act, is experienced in
investments and business matters, has made investments of a speculative nature
and has purchased securities of United States publicly-owned companies in
private placements in the past and, with its representatives, has such knowledge
and experience in financial, tax and other business matters as to enable RVCA to
utilize the information made available by the Company to evaluate the merits and
risks of and to make an informed investment decision with respect to the
proposed issuance, which represents a speculative investment.  RVCA is able to
bear the risk of such investment for an indefinite period and to afford a
complete loss thereof.  The information set forth on the signature page hereto
regarding RVCA is accurate.




8.

Issuance of Securities.  Upon execution of this Agreement, RVCA will be issued
the Settlement Shares as principal for its own account for investment only and
not with a view toward, or for resale in connection with, the public sale or any
distribution thereof.




9.

Compliance with Securities Act.  RVCA understands and agrees that the Settlement
Shares have not been registered under the 1933 Act or any applicable state
securities laws, by reason of their issuance in a transaction that does not
require registration under the 1933 Act (based in part on the accuracy of the
representations and warranties of RVCA contained herein), and that such
Settlement Shares must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration.  




10.

Shares Legend.  The Settlement Shares issued shall bear the following or similar
legend:




"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAW OR
AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED."




11.

Communication of Offer.  The offer to settle the Claims and issue the Settlement
Shares was directly communicated to RVCA by the Company.  At no time was RVCA
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.




12.  

Confidentiality Agreement and Additional Covenants.   Other than where required
by law, at all times after the execution of this Agreement, the Parties hereto
agree to not disclose to any other person any of the terms of said Agreement.
The Parties further agree they will not at any time send material non-public
information to any other Party. In the event any material non-public is
delivered to RVCA or it beneficiaries, the Company shall file all necessary
public disclosures, including filing a Form 8-K with the SEC, within one day of
such disclosure.




13.

Piggyback Registration Rights.  If the Company proposes to register (including
for this purpose a registration effected by the Company for shareholders other
than RVCA) any of its stock or other securities in connection with the public
offering of such securities solely for cash (other than a registration on Forms
S-8, S-14 or S-15 or any similar or successor form thereto or, a registration on
any form which is inappropriate for or which does not include substantially the
same information as would be required to be included in a registration statement
covering the sale of the Settlement Shares), the Company shall, at such time,
promptly give RVCA written notice of such registration.  Upon the written
request of RVCA given within 10 days after receipt of such notice by RVCA, the
Company shall cause to be registered the Settlement Shares issued herein that
RVCA has requested to be registered.




14.

Miscellaneous.




a.

Necessary Acts.  Each Party to this Agreement agrees to perform any further acts
and execute and deliver any further documents that may be reasonably necessary
to carry out the provisions of this Agreement.





________ RVCA

Page 2 of 5

_______Company




--------------------------------------------------------------------------------




b.

Entire Agreement; Modifications; Waiver.  This Agreement constitutes the entire
agreement between the Parties pertaining to the subject matter contained in it.
This Agreement supersedes all prior and contemporaneous agreements,
representations, and understandings of the Parties.  No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by all the Parties.  No waiver of any of the provisions of this
Agreement shall be deemed, or shall constitute, a waiver of any other
provisions, whether or not similar, nor shall any waiver constitute a continuing
waiver.  No waiver shall be binding unless executed in writing by the Party
making the waiver.




c.

Dispute Resolution.   The subject matter of this Agreement shall be governed by
and construed in accordance with the laws of the State of California (without
reference to its choice of law principles), and to the exclusion of the law of
any other forum, without regard to the jurisdiction in which any action or
special proceeding may be instituted.  EACH PARTY HERETO AGREES TO SUBMIT TO THE
PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN
THE NORTH COUNTY OF SAN DIEGO, CALIFORNIA FOR RESOLUTION OF ALL DISPUTES ARISING
OUT OF, IN CONNECTION WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION,
AND ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR DEFENSE
THEREIN THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM.  AS A MATERIAL
INDUCEMENT FOR THIS AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT TO TRIAL
BY JURY OF ANY ISSUES SO TRIABLE.




d.

Attorney’s Fees.   Should any Party hereto employ an attorney for the purpose of
enforcing or constituting this Agreement, or any judgment based on this
Agreement, in any legal proceeding whatsoever, including insolvency, bankruptcy,
arbitration, declaratory relief or other litigation, the prevailing party shall
be entitled to receive from the other Party or Parties thereto reimbursement for
all reasonable attorneys’ fees and all reasonable costs, including but not
limited to service of process, filing fees, court and court reporter costs,
investigative costs, expert witness fees, and the cost of any bonds, whether
taxable or not, and that such reimbursement shall be included in any judgment or
final order issued in that proceeding.  The “prevailing party” means the party
determined by the court to most nearly prevail and not necessarily the one in
whose favor a judgment is rendered.




e.

No Oral Change; Waiver.  This Agreement may only be changed, modified, or
amended in writing by the mutual consent of the Parties hereto.  The provisions
of this Agreement may only be waived in or by writing signed by the Party
against whom enforcement of any waiver is sought.




f.

Severability.  If any provision of this Agreement is invalid, illegal, or
unenforceable, the balance of this Agreement shall remain in effect.  If any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.  If any compensation
provision is deemed unenforceable or illegal, then in the case of the delivery
of common stock to RVCA, RVCA shall be entitled to receive a cash benefit equal
to the value of the common stock that would have been tendered had such a
provision not been illegal or unenforceable.




g.

Execution of the Agreement.  The Company, the party executing this Agreement on
behalf of the Company, and RVCA, have the requisite corporate power and
authority to enter into and carry out the terms and conditions of this
Agreement, as well as all transactions contemplated hereunder. All corporate
proceedings have been taken and all corporate authorizations and approvals have
been secured which are necessary to authorize the execution, delivery and
performance by the Company and RVCA of this Agreement.  This Agreement has been
duly and validly executed and delivered by the Company and RVCA and constitutes
a valid and binding obligation, enforceable in accordance with the respective
terms herein.  Upon delivery of this Agreement, this Agreement, and the other
agreements and exhibits referred to herein, will constitute the valid and
binding obligations of Company, and will be enforceable in accordance with their
respective terms.  




h.

Joint Drafting and Exclusive Agreement.  This Agreement is the only Agreement
executed by and between the Parties related to the Claims described herein.
 There are no additional oral agreements or other understandings related to the
Claims described herein.  This Agreement shall be deemed to have been drafted
jointly by the Parties hereto, and no inference or interpretation against any
one Party shall be made solely by virtue of such Party allegedly having been the
draftsperson of this Agreement.  The Parties have each conducted sufficient and
appropriate due diligence with respect to the facts and circumstances
surrounding and related to this Agreement.  The Parties expressly disclaim all
reliance upon, and prospectively waive any fraud, misrepresentation, negligence
or other claim based on information supplied by the other Party, in any way
relating to the subject matter of this Agreement.




i.

Conflicts of Interest.  The Parties shall exercise their best efforts to the
other Party aware of any conflicts of interest that exist between such Party,
including any other business of entity that such Party beneficially owns or
controls, and any interest of the other Party.  Disclosure of such conflicts of
interest may be made in writing or through oral communication.  Acknowledgement
of such conflicts of interest and waiver of any cause of action against a Party
related to a conflict of interest may be made in writing or through oral
communication.





________ RVCA

Page 3 of 5

_______Company




--------------------------------------------------------------------------------




j.

Acknowledgments and Assent.  The Parties acknowledge that they have been given
at least ten (10) days to consider this Agreement and that they were advised to
consult with an independent attorney prior to signing this Agreement and that
they have in fact consulted with counsel of their own choosing prior to
executing this Agreement.  The Parties may revoke this Agreement for a period of
three (3) calendar days after signing this Agreement, and the Agreement shall
not be effective or enforceable until the expiration of this three (3) day
revocation period.  The Parties agree that they have read this Agreement and
understand the content herein, and freely and voluntarily assent to all of the
terms herein.  










***SIGNATURE PAGE FOLLOWS***

















________ RVCA

Page 4 of 5

_______Company




--------------------------------------------------------------------------------




SIGNATURE PAGE




IN WITNESS WHEREOF the Parties have executed this Agreement effective as of the
day and year first above written.




COMPANY




CoConnect, Inc.

RVCA




RVCA Partners, LLC










/s/ Brad M. Bingham                        










___________________________________

By: Brad M. Bingham, Esq.

By:

Its: Interim Chief Executive Officer

Its: Managing Member

 

 

 

 







A FACSIMILE COPY OF THIS AGREEMENT SHALL HAVE THE SAME LEGAL EFFECT AS AN
ORIGINAL OF THE SAME





________ RVCA

Page 5 of 5

_______Company


